Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 15, 2017

The Court of Appeals hereby passes the following order:

A18A0630. RICKY MELVIN ALLEN, SR. v. THE STATE.

      In 2015, Ricky Allen pleaded guilty to aggravated assault and other crimes.
In 2017, he filed a “Motion to Vacate a Void Judgment,” arguing that the prosecutor
committed misconduct, his counsel provided ineffective assistance, and his plea was
involuntary because he was under the influence of medication. Allen requested that
the court appoint him counsel, provide him with various documents, and schedule an
immediate hearing to discuss his release.1 The trial court denied the motion, and
Allen appeals.
      “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). The Supreme Court has explained that such a motion “is not one of the
established procedures for challenging the validity of a judgment in a criminal case.”
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Thus, any appeal from an
order denying or dismissing such a motion must be dismissed. Id.; Harper, 286 Ga.
at 218 (2). An appeal may lie from an order denying or dismissing a motion to
correct a void sentence if the defendant raises a colorable claim that the sentence is,
in fact, void or illegal. See Harper, supra at 217 (1), n. 1. Allen, however, has not
done so.
      “Motions to vacate a void sentence generally are limited to claims that – even
assuming the existence and validity of the conviction for which the sentence was
imposed – the law does not authorize that sentence, most typically because it exceeds

      1
          Allen did not ask to withdraw his guilty plea.
the most severe punishment for which the applicable penal statute provides.” von
Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). When a sentence is
within the statutory range of punishment, it is not void. Jones v. State, 278 Ga. 669,
670 (604 SE2d 483) (2004). Allen does not contend that his sentence exceeded the
statutory range of punishment; instead, he challenges the validity of his convictions.
Because Allen has not raised a colorable void-sentence claim, this appeal is hereby
DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/15/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.